Citation Nr: 1023490	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  03-26 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of an 
in-service head injury, to include ear problems and organic 
brain disease.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to May 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for residuals of an in-service head 
injury, to include ear problems and organic brain disease.  
The Veteran testified before the Board in April 2005.  The 
Board remanded this claim for further development in August 
2005, September 2006, and February 2007.    

In an August 2007 decision, the Board denied the Veteran's 
claim for service connection for residuals of an in-service 
head injury, to include ear problems and organic brain 
disease.  The Veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims.  Pursuant 
to a Joint Motion for Remand, an October 2008 Order of the 
Court remanded the claim for readjudication in accordance 
with the Joint Motion for Remand.  In March 2009, the Board 
remanded this claim for additional development in compliance 
with the October 2008 Order of the Court.    

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's ear problems (bilateral hearing loss and 
tinnitus) and organic brain disease are unrelated to his 
period of service, or to any incident therein, including an 
in-service head injury.




CONCLUSION OF LAW

The Veteran's current ear problems (bilateral hearing loss 
and tinnitus) and organic brain disease were not incurred in 
or aggravated by his active service.  38 U.S.C.A. §§ 1131; 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Disability which is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
like sensorineural hearing loss, tinnitus, or organic brain 
disease, will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.03(d) (2009).  

The Veteran contends that he was hit in the head as a boxer 
during service, incurred a head injury while playing football 
during service, and injured his head during a 1958 tank 
accident.  The Veteran's service medical records show that in 
December 1958 he fractured his left zygomatic arch and 
mandible while playing football.  While treatment records 
associated with those injuries are largely unavailable, the 
records that are available show that he was hospitalized for 
a period of 18 days as a result of that injury.  His service 
medical records are otherwise silent as to complaints of ear 
trouble or organic brain disease.  On examination in May 
1959, prior to his separation from service, the Veteran 
denied a history of ear trouble or hearing loss.  He also did 
not make any neurological complaints or report any 
abnormalities related to his head.  Physical examination 
revealed no abnormalities of the ears, head, or neurological 
system.  Audiological evaluation in May 1959 revealed 15/15 
whisper voice testing.  The Board accordingly finds that 
chronicity of ear problems and organic brain disease in 
service is not established in this case.  38 C.F.R. 
§ 3.303(b) (2009).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of his ear 
problems and organic brain disease.  38 C.F.R. § 3.303(b) 
(2009).  

The first post-service clinical evidence of record is an 
October 1999 VA medical report.  At that time, the Veteran 
denied experiencing tinnitus, vertigo, pain, or discharge 
from his ears.  Regarding the Veteran's head, he denied 
headaches, dizziness, tenderness, lumps or masses, a history 
of seizures, or head trauma.  Examination of the ears and 
head revealed no abnormalities.  On treatment for shortness 
of breath in February 2000, the examining physician noted an 
apparent slight loss of hearing.  Audiological evaluation in 
2001 found bilateral sensorineural hearing loss.  A September 
2001 CT scan of the head was negative for any abnormalities.  
Subsequent clinical records dated from November 2002 to 
January 2006 show treatment for bilateral hearing loss and 
organic brain disease.  While the record reflects that the 
Veteran has complained of dizziness, that dizziness has been 
determined to be related to orthostatic hypertension and not 
to any abnormality of the ears.  Similarly, while the record 
shows that the Veteran has reported suffering from headaches, 
those headaches have been determined to be tension headaches, 
rather than post-traumatic headaches, and they have not been 
related to any organic brain disease.  Additionally, a 
February 2007 Board decision denied service connection for 
headaches and a dizziness disorder.

The Veteran testified before a Decision Review Officer in 
November 2003 and at a central office hearing before the 
Board in April 2005.  Testimony revealed that the Veteran 
broke his jaw during service and was hospitalized for 18 
days.  He testified that since his jaw injury in service, he 
had suffered from headaches and equilibrium problems.  He 
also reported that he had incurred another head injury during 
service where a lieutenant accidentally hit him in the right 
side of his head and right shoulder with a steel pipe.  

The Veteran underwent VA examination of the ears in April 
2007.  He reported a history of an in-service head injury as 
a result of which he experienced hearing loss and ringing of 
his ears.  He additionally complained of an ear ache and loss 
of equilibrium since the head injury.  The Veteran admitted 
to a many-year post-service history of occupational noise 
exposure.  Upon reviewing the Veteran's claims file, the 
examiner noted that the Veteran's service medical records 
demonstrated a head injury that did not involve trauma to the 
ears.  The examiner also noted that the Veteran's complaints 
of dizziness had been related to orthostatic hypotension.  
Physical examination in April 2007 revealed normal ears.  X-
ray examination similarly revealed no abnormalities.  The 
examiner determined that there was insufficient evidence to 
warrant a diagnosis for the ears.  

In April 2007, the Veteran also underwent VA audiological 
examination.  At that time, the Veteran complained of 
constant bilateral tinnitus that went away after he took pain 
medication.  Audiological examination revealed mild to 
moderately severe bilateral sensorineural hearing loss.  With 
regard to whether the Veteran's tinnitus and bilateral 
hearing loss were related to the head injury he sustained in 
service, the examiner determined that she was unable to 
provide an opinion addressing that question without resorting 
to speculation.  She explained that the Veteran's service 
medical records did not show any evidence of trauma to the 
ears, or any artery or nerve involvement as a result of the 
in-service head injury, and there was no current clinical 
evidence of any ear pathology.  Additionally, the Veteran's 
hearing loss was sensorineural in nature, did not have any 
conductive component, and had only changed slightly since 
2001.  The examiner further explained that the Veteran had 
not reported any tinnitus at his hearing evaluation in 2001.  

On VA examination in April 2009, the Veteran reported being 
involved in a tank accident during service.  He stated that 
he did not recall the details of that injury but stated that 
he was unconscious and hospitalized for 21 days.  He also 
reported incidents in service where he sustained strikes on 
the head playing football and boxing.  He complained that he 
experienced headaches on a daily basis that waxed and waned 
and lasted for hours.  He reported that he was confined to 
bed 8 to 10 hours each day due to prostrating headache 
attacks, and that his disability was triggered by light, 
hunger, and concentrated sweets.  He stated that his 
headaches affected his hearing and vision.  Motor and sensory 
examination were normal.  A CT scan of the head revealed mild 
brain volume loss with suggestion of focal small vessel 
ischemic changes within the bilateral frontal white matter 
and lateral subcortical right parietal white matter.  There 
was otherwise no evidence of vascular distribution cortical, 
basal ganglia, or infratentorial infarcts, nor was there 
evidence of acute intracranial hemorrhage, extra-axial fluid 
collections, suspicious focal intracranial mass effect, or 
acute fractures of the skull.  There was a residual 
posttraumatic deformity of the right medial orbital wall.  A 
neurology consultation found chronic daily headaches, no 
evidence of papillema to support pseudo tumor, overuse of 
pain medication headaches, obstructive sleep apnea, and 
diabetic distal polyneuropathy.  The examiner reviewed the 
entire claims file and opined that the Veteran's current 
residuals of an in-service head injury, to include organic 
brain disease, were less likely as not caused by or a result 
of an in-service injury other than the December 1958 mandible 
fracture, to include a boxing or football injury or a head 
injury incurred in a 1958 tank accident.  The examiner's 
rationale was that there was no objective evidence that the 
Veteran had sustained any other injuries related to a boxing 
or military tank accident, that there had been treatment for 
a head injury related to a boxing or military tank accident, 
that a tank or boxing accident had actually occurred, that 
the Veteran had been treated for or complained about 
headaches while on active duty, or that there was treatment 
by a private physician for headaches.  The examiner also 
explained that the Veteran had stated on a June 1955 Report 
of Medical History that his usual occupation prior to service 
had been boxing.  She reported that the Veteran's May 1959 
separation examination had been normal without any complaints 
of headaches and that the Veteran had been able to have 
sustained post-military employment.

At an August 2009 VA examination, the Veteran complained of 
continued daily headaches since 1958 that were all over his 
head and felt like a mild toothache.  He reported that they 
started when he woke up and sometimes lasted all day.  He 
stated that he put up with the headaches and continued to do 
his activities of daily living.  He also complained of 
dizziness and an unsteady gait and reported needing the use 
of a cane to support him while ambulating.  The Veteran 
reported a history of tinnitus, ear pain, vertigo, dizziness, 
bilateral hearing loss, and bilateral serosanguinous ear 
discharge since 1958 as well as a history of balance or gait 
problems since 1999.  He stated that he had military noise 
exposure to tanks and cannons and civilian noise exposure at 
his jobs as a forklift operator, in a tire plant, and at a 
motor company.  Physical examination of the ears was normal.  
There was evidence of mild to moderately severe bilateral 
sensorineural hearing loss and staggering gait or imbalance.  
The examiner also found that the Veteran had morbid obesity, 
diabetes mellitus type II, essential hypertension, bilateral 
knee replacement, unsteady gait, falls risk, chronic atrial 
fibrillation, obstructive sleep apnea, polypharmacy, 
hypothyroidism, and cataracts.  A skull x-ray revealed 
sclerotic mastoids consistent with changes of chronic 
mastoiditis.  The examiner diagnosed the Veteran with chronic 
daily headaches due to medication overuse (rebound type 
headaches) and a normal ears examination with insufficient 
evidence to warrant an acute diagnosis.  The examiner found 
that the Veteran was hearing fairly well without his hearing 
aids.  The examiner opined that the Veteran's ear condition 
was not at least as likely as not a result of an in-service 
head injury other than the December 1958 mandible fracture.  
The rationale for the opinion was that although the Veteran 
had residual deformity of an old injury to the right medial 
orbital wall and chronic mastoiditis and complained of 
chronic daily bilateral ear aches with drainage, there was no 
clinical evidence of any ear disease.  The examiner noted 
that an ear examination was found to be normal and that there 
was insufficient evidence to warrant an acute diagnosis.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Regarding the Veteran's bilateral hearing loss and tinnitus, 
the Board concludes that the April 2007 VA medical opinion is 
probative and persuasive.  The Board notes that there are no 
contrary competent medical opinions of record.  Moreover, 
although the examiner was unable to offer any nexus opinion 
about the bilateral hearing loss and tinnitus because any 
nexus opinion would be speculative, an examiner's conclusion 
that a diagnosis or etiology opinion is not possible without 
resort to speculation is considered to be a medical 
conclusion just as much as a firm diagnosis or a conclusive 
opinion if the reason that speculation would be required is 
explained.  The Board may rely on such a conclusion if the 
examiner explains the basis for such an opinion, bases the 
opinion on sufficient facts or data, and clearly identifies 
precisely what facts cannot be determined.  Additionally, the 
examiner may have an obligation to conduct research in the 
medical literature depending on the evidence in the record at 
the time of the examination.  Jones v. Shinseki, 23 Vet. App. 
382 (2010).  In the present case, the examiner explained that 
the Veteran's service medical records did not show any 
evidence of trauma to the ears, or any artery or nerve 
involvement as a result of the in-service head injury, and 
there was no current clinical evidence of any ear pathology.  
Additionally, the examiner found that the Veteran's hearing 
loss was sensorineural in nature, did not have any conductive 
component, and had only changed slightly since 2001, so it 
was unlikely that the hearing loss was related to the injury 
in service.  The examiner further explained that the Veteran 
had not reported any tinnitus at his hearing evaluation in 
2001.  The Board accordingly finds that the preponderance of 
the evidence shows that the Veteran's bilateral hearing loss 
and tinnitus are not related to his period of service.  
Therefore, the Board finds that it is not at least as likely 
as not that the hearing loss and tinnitus were the result of 
the in-service head injuries.

With respect to the Veteran's reported ear disease other than 
hearing loss or tinnitus, the Board concludes that the April 
2007 and August 2009 VA medical opinions finding insufficient 
evidence to warrant a diagnosis of any ear disease other than 
hearing loss or tinnitus are probative and persuasive based 
on the examiners' thorough and detailed examinations of the 
Veteran as well as the adequate rationale for the opinions.  
In addition, there are no contrary competent medical opinions 
of record.  The first requirement for any service connection 
claim is evidence of a current disability.  Boyer v. West, 
210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  The competent medical evidence of record 
does not show that it is at least as likely as not that the 
Veteran has diagnoses or treatment for ear disease other than 
hearing loss or tinnitus in service or after his discharge 
from service.  Because no ear disease other than hearing loss 
or tinnitus has been diagnosed in this case, the Board finds 
that service connection for ear disease other than hearing 
loss or tinnitus is not warranted.  

In regard to the Veteran's organic brain disease, the Board 
concludes that the April 2009 and August 2009 VA medical 
opinions finding no relationship between the Veteran's 
organic brain disease and his in-service head injuries are 
probative based on the examiners' thorough and detailed 
examinations of the Veteran as well as the adequate rationale 
for the opinions.  The examiners found no objective evidence 
that the Veteran had incurred a tank or boxing accident in 
service or that the Veteran had been treated for or 
complained about headaches while on active duty.  They also 
found that the Veteran's separation examination had been 
normal without any complaints of headaches and that he had 
been able to sustain post-military employment.  The examiners 
had concluded that the Veteran's headaches had been due to 
medication overuse and were rebound type headaches rather 
than post-traumatic headaches.  In addition, there are no 
contrary competent medical opinions of record.  The Board 
accordingly finds that the Veteran's organic brain disease is 
not related to his period of service.  Therefore, the Board 
finds that it is not at least as likely as not that the 
organic brain disease is the result of the in-service head 
injuries.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
The Board finds that the evidence is against a finding of a 
direct nexus between military service and any current head 
injury residuals, ear problems, or organic brain disease.  In 
addition, the evidence does not show that bilateral hearing 
loss, tinnitus, or organic brain disease were diagnosed 
within one year of separation, so presumptive service 
connection for residuals of an in-service head injury, to 
include ear problems and organic brain disease, is not 
warranted.

The Veteran contends that his current residuals of an 
in-service head injury, to include ear problems and organic 
brain disease, are related to his active service.  However, 
as a layperson, he is not competent to give a medical opinion 
on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced or observed.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran can 
testify to that which he is competent to observe, such as 
incurring a head injury in 1958 while playing football and 
his subsequent symptoms, but he is not competent to provide a 
medical diagnosis for any residuals of an in-service head 
injury or to relate any residuals of an in-service head 
injury medically to his service.

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of any 
head injury residuals, ear problems, or organic brain 
disease, is in February 2000, approximately 41 years after 
his separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and that weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's ear problems and organic 
brain disease developed in service.  Therefore, the Board 
concludes that ear problems and organic brain disease were 
not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2004; a rating 
decision in May 2002; a statement of the case in August 2003; 
and supplemental statements of the case in February 2004, 
March 2006, December 2006, and May 2007.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the April 2010 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for residuals of an in-service head 
injury, to include ear problems and organic brain disease, is 
denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


